Citation Nr: 0638413	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-42 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 1994 
for the assignment of a 100 percent schedular rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to the current monetary rate for retroactive 
payment of benefits, to include whether the veteran was paid 
the proper rate of past due benefits for a 100 percent 
schedular disability rating from April 25, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1978 and November 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which assigned an effective date of April 25, 1994 
for the assignment of a 100 percent schedular rating for the 
service-connected PTSD.  Although the issue of entitlement to 
an earlier effective date for the grant of service connection 
for PTSD was not at issue, per se, the assigned effective 
date of April 25, 1994 for the assignment of a 100 percent 
rating for the service-connected PTSD essentially also 
provided an earlier effective date for the grant of service 
connection.  The veteran appealed the assigned effective date 
of April 25, 1994.  The veteran also appealed the monetary 
amount of retroactive benefits received as a result of the 
assignment of an earlier effective date.  


FINDINGS OF FACT

1.  On April 25, 1994, the RO received the veteran's informal 
claim of service connection for PTSD, and this was followed 
up with a formal claim which was received at the RO on 
September 12, 1994.  

2.  A December 1998 rating decision granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective on September 12, 1994, the date on which 
the RO received the veteran's formal claim of service 
connection.

3.  In an August 2001 rating decision, the disability rating 
for the service-connected PTSD was increased from 30 percent 
to 100 percent, effective October 4, 2000.  

4.  In a November 2002 rating decision, an earlier effective 
date of April 25, 1994 was established for the assignment of 
a 100 percent rating for the service-connected PTSD; in a 
December 2002 letter, the veteran was notified of the 
retroactive award and of his monthly compensation payments 
that were effective beginning on May 1, 1994.

5.  There is no evidence of record dated prior to April 25, 
1994 that could be construed as a claim, formal or informal, 
for service connection for a psychiatric disorder, to include 
PTSD.  

6.  The veteran's award of retroactive disability 
compensation in December 2002 was properly in accordance with 
specific rates of entitlement provided by statute and VA does 
not have authority to revise them.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for the assignment 
of an effective date prior to April 25, 1994, for the grant 
of service connection for PTSD, or for the assignment of a 
100 percent schedular rating for the PTSD.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The veteran was paid the proper rate of the amount of 
past due benefits for a 100 percent schedular disability 
rating, from April 25, 1994.  38 U.S.C.A. §§ 101, 1110, 
1114(j), 5111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.4, 
3.21, 3.31 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The questions for the Board's determination in this case are 
(1) whether there is any legal basis for the assignment of an 
earlier effective date for the assignment of a total 
schedular rating for the PTSD, and (2), whether there is any 
legal basis to award additional retroactive compensation as a 
result of the change in effective date for the PTSD.  These 
determinations are based on legal interpretation of the laws 
and regulations governing the distribution of VA benefits.  
Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The Court has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

II.  Effective dates

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (2006). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a) (2006).  If received within one year from 
the date it was sent to the claimant, the formal claim will 
be considered filed as of the date of receipt of the informal 
claim.  Id.

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2006).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).  

The effective date for a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The original claim for service connection for a psychiatric 
disability was received at the RO on September 12, 1994.  A 
December 1998 rating decision granted service connection for 
PTSD, and assigned an initial 30 percent rating, effective 
from September 12, 1994, the date on which the RO received 
the veteran's original claim of service connection.  

In an August 2001 rating decision, the RO increased the 
rating for the service-connected PTSD to 100 percent, 
effective from October 4, 2000.  The veteran disagreed with 
the effective date for the grant of 100 percent.  

In a November 2002 rating decision, an earlier effective date 
of April 25, 1994 was assigned for the 100 percent rating for 
the service-connected PTSD.  The veteran thereafter submitted 
a timely Notice of Disagreement (NOD) with that effective 
date.  Importantly, the assignment of the April 25, 1994 
effective date for the assignment of a 100 percent rating 
coincidentally changed the prior effective date of the grant 
of service connection for PTSD.  Specifically, the original 
grant of service connection for PTSD was September 12, 1994, 
the date on which the veteran received the veteran's formal 
claim of service connection.  In awarding the veteran an 
earlier effective date of April 25, 1994, the RO, determined 
that the veteran filed an informal claim of service 
connection which was received at the RO on April 25, 1994.  
Because the informal claim of April 25, 1994 was followed up 
with a formal claim in September 1994, within one year, the 
formal claim is considered filed on April 25, 1994.  See  
3.155(a) (2006).  

There is no evidence that indicates any intent on the part of 
the veteran to apply for service connection for PTSD, or any 
other psychiatric disorder prior to April 25, 1994.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriquez v. West, 189 
F.3d 1351 (Fed.Cir. 1999), the RO granted the earliest 
effective date for a grant of service connection for PTSD 
that the law allows.  Because the 100 percent rating for the 
service-connected PTSD was made effective on the effective 
date of service connection, the only issue to be resolved is 
whether the veteran is entitlement to an effective date of 
service connection for PTSD prior to April 25, 1994.  In this 
case, there is no indication earlier than this date that the 
veteran was seeking service connection for PTSD.  The record 
is devoid of any communication from the veteran prior to this 
date that could be construed as a formal or informal claim 
for a psychiatric disorder, to include PTSD.  

Further, the Court has held that while the Board must 
interpret a veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).

Here, the veteran's claim for an effective date for the 
assignment of a 100 percent rating for PTSD prior to April 
25, 1994, the date of receipt of the original claim of 
service connection, lacks legal merit, and an earlier 
effective date is not assignable in this case.  In a case 
such as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Retroactive payment of benefits

As previously noted, the RO received what has been construed 
as an informal claim of service connection for PTSD on April 
25, 1994.  This correspondence was followed up with a formal 
claim which was received at the RO on September 12, 1994.  

A December 1998 rating decision granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
on September 12, 1994, the date on which the RO received the 
veteran's formal claim of service connection.  In an August 
2001 rating decision, the disability rating for the service-
connected PTSD was increased from 30 percent to 100 percent, 
effective October 4, 2000.  In a November 2002 rating 
decision, an earlier effective date of April 25, 1994 was 
established for the assignment of a 100 percent rating for 
the service-connected PTSD.  

These actions resulted in a monetary award of retroactive 
benefits.  The veteran was notified of this action, and of 
the specific amount benefits to be paid in a December 2002 
letter.  The letter notified the veteran of the retroactive 
award and of his monthly compensation payments that were 
effective beginning on May 1, 1994.  The veteran's award of 
retroactive disability compensation was reflected in monthly 
amounts, which were increased (or decreased) incrementally on 
various dates prescribed by law.  In other words, the veteran 
was paid at the 100 percent rate from April 25, 1994.  The 
payments were made retroactive and were paid at the rate in 
effect from April 1, 1994, and as pertained to each rate 
change, or legislative increase, in the ensuing years, as 
well as when there was any change in the status of his 
dependents to include changes in the veteran's marital status 
and dates on which his dependent children were added to the 
award or removed upon attaining the age of 18.  

The retroactive award was issued in December 2002.  The 
veteran thereafter appealed the matter of the rate of the 
amount of past due benefits which he was paid.  Specifically, 
the veteran's representative asserts that the veteran should 
be paid at the rate in effect in November 2002, which was 
$2,163 (not including any additional amounts payable for 
dependents), for each year prior, rather than the rates that 
were in effect during each of those years.  The 
representative cites to 38 U.S.C.A. § 1114(j) in support of 
this argument.  It is argued that the veteran was not rated 
as totally disabled until November 2002, and thus, the rate 
in effect in November 2002 is for application.  The 
representative asserts that the "plain language" of the 
statute contemplates that the amount of compensation, which 
is to be paid to the veteran, is to be calculated only if and 
while the disability is rated as total.

The Board first points out that the proper commencement date 
of payment of May 5, 1994 was implemented, following the 
April 25, 1994 effective date, per 38 C.F.R. § 3.31.  
Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31 (2006).

Second, the Board points out that the veteran's 
representative does not provide a basis for his legal 
interpretation of the law.

"Compensation" means a monthly payment by the Secretary of 
VA to a veteran because of service-connected disability.  38 
U.S.C.A. § 101(13) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.4(a) (2006).  Disability compensation is payable to a 
veteran who is disabled as the result of a personal injury or 
disease, if the injury or disease was incurred or aggravated 
in the line of duty during qualifying military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.4(b) (2006).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002 & Supp. 2005).  
These rates are increased annually, generally, as a direct 
result of congressional action.  VA is required to publish 
the annual changes enacted by Congress.  See 38 C.F.R. § 3.21 
(2006).  38 C.F.R. § 3.21 states that rates of compensation, 
dependency and indemnity compensation for surviving spouses 
and children, and section 306 and old-law disability and 
death pension, are published in tabular form in appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
regulations.

The most recent change in the monthly compensation amount was 
enacted with the passage of the Veterans' Compensation Cost- 
of-Living Adjustment Act of 2005 (Act), Pub. L. No. 109-111, 
119 Stat. 2362 (Nov. 22, 2005).  The Act increased the rates 
of disability of compensation for veterans, as well as other 
forms of compensation, effective as of December 1, 2005.  
Section 2 of the Act specifically provided for the dollar 
amounts to be increased under 38 U.S.C.A. § 1114.  The 
regulations to implement the mandated increases have yet to 
be published by VA.  In February 2005, VA published 
regulations to implement the mandated increases effective as 
of December 1, 2004. See 70 Fed. Reg. 9135 (Feb. 24, 2005).

This same procedure has been in effect, for purposes of this 
case, from at least April 1994 until the present.  Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j).  There is no discretion 
authorized to the Secretary of VA as to the amount to be paid 
nor is there any discretion as to when the effective date for 
any increase in payments is authorized.

In this case, the RO granted a 100 percent schedular rating 
for PTSD, effective April 25, 1994, payable May 5, 1994, per 
38 C.F.R. § 3.31.  The veteran's disability compensation was 
established as payable from May 1994, at the rate established 
by Congress at that time for a 100 percent rating under 38 
U.S.C.A. § 1114(j).  The December 2002 letter from the RO 
notified the veteran of the specific dates of increases 
and/or decreases, which occurred on an annual basis due to 
cost-of-living adjustments and/or due to changes in the 
status of his dependents, and the new monthly amounts payable 
for the period from May 1994 through at least December 2002.

Congress establishes the monthly amount of disability 
compensation, and VA publishes the amount on an annual basis.  
VA has no discretion to alter the amount paid or the 
effective date when a particular amount will be paid.  The 
veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the December 
2002 letter, wherein the RO notified the veteran that he 
would be paid the amounts that he would have received had he 
been rated 100 percent disabled from May 1994 onward, as 
specified by the versions of 38 U.S.C.A. § 1114(j) in effect 
at the time the payments would have been made.

The first date of entitlement to the $2,163 monthly payment 
is from December 1, 2002.  Accordingly, there is no legal 
basis to grant the veteran's current claim and pay the $2,163 
per month from May 1, 1994.  The veteran has been paid at the 
100 percent rate "if and while the disability is rated as 
total" from April 25, 1994, just not at the rate that he 
desires.

Accordingly, the Board finds that there is no legal basis to 
grant the veteran's current claim and pay the rate in effect 
as of December 1, 2002, per month from May 1, 1994.  The 
argument of the veteran and his representative is without 
merit as there is no basis of support in statute or 
established case law.

It is noteworthy that the veteran's representative has 
previously advocated a similar position in a case where 
retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument has been specifically considered and completely 
rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which held that such an 
argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because 38 U.S.C.A. § 1114 does not 
address the issue of retroactive payments, much less provide 
a clear, explicit waiver of the government's sovereign 
immunity from interest payments accruing to retroactive 
payments."  See Sandstrom v. Principi, 358 F.3d 1376, 1380 
(Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran asserted that the amount should 
have been calculated according to the 1996 rate, so that the 
1996 correction would have had the "same effect," pursuant 
to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the 
decision had been made in 1969.  The Federal Circuit rejected 
these arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the 
instant case falls within the holding of the Federal Circuit 
in Sandstrom.  The veteran's representative, the same 
attorney who had argued the veteran's position before the 
Federal Circuit in Sandstrom, has not argued otherwise.

There is no basis for a grant of the sought after benefits in 
this case.  There is no legal merit to his argument and his 
claim must therefore denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA. 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2005).  In this case, for the reasons set forth above, it is 
clear that the law passed by Congress does not provide a 
basis to award the benefit sought by the veteran. Thus, the 
appeal is denied.


ORDER

An effective date prior to April 25, 1994 for the assignment 
of a 100 percent schedular disability rating for the service-
connected PTSD is denied.  

The veteran was paid the proper rate of the amount of past 
due benefits for a 100 percent schedular disability rating 
for the service-connected PTSD, from April 25, 1994; the 
appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


